UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
CHUNHUA CUI, et al.,
                                             Plaintiffs,
                                                                    MEMORANDUM
                                                                    AND ORDER
                 -against-
                                                                    18-CV-4256 (RLM)

MONROE NAIL II CORP. d/b/a MONROE
NAILS, et al.,
                                             Defendants.
---------------------------------------------------------------x
ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

        Currently pending before this Court is plaintiffs’ counsel’s letter-motion requesting that the

Court “reconsider its decision on Plaintiff[s’] motion to reconsider dated April 2, 2019 . . .

declining to reconsider its March 22nd ruling with regard to plaintiffs’ attorneys’ fees . . . .”

Second Motion for Reconsideration (Apr. 11, 2019), Electronic Case Filing Docket Entry (“DE”)

#35. The March 22nd ruling arose out of a hearing held on plaintiffs’ motion for approval of the

settlement in this action alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq. Pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir.

2015), the Court must determine whether the settlement is “fair and reasonable” under the

circumstances, including the proposed allocation of attorneys’ fees and costs. See Gervacio v.

ARJ Laundry Servs. Inc., 17-cv-9632(AJN), 2019 WL 330631, at *1-*2 (S.D.N.Y. Jan. 25,

2019); Volquez v. Randy Mgmt., Inc., 17-CV-9117 (RA), 2019 WL 176705, at *1 (S.D.N.Y.

Jan. 11, 2019).

        Here, the parties’ proposed settlement provided for a total payment of $45,000, with

$14,718 for attorneys’ fees and $800 for costs allocated to plaintiffs’ counsel. See Motion for
Settlement Approval (Mar. 21, 2019) (“Mot. for Settlement”) at 3-4, 5, DE #30. Thus, the

requested attorneys’ fee represents approximately one-third of the total settlement amount, after

deduction of costs. See id. As explained on the record at the hearing, and in this Court’s

Memorandum and Order declining to disturb its March 22nd ruling, see Memorandum and Order

(Apr. 2, 2019) (“April 2 M&O”), DE #33, the Court concluded that, under the circumstances of

this case, the amount of attorneys’ fees requested is excessive. Accordingly, the Court ruled that

it would approve the settlement only if plaintiffs’ counsel reduced their fee to $7,500, and

allocated the difference to the four plaintiffs on a pro rata basis. See Minute Entry (Mar. 22,

2019), DE #31.

        Plaintiffs’ counsel now argue, as they did in connection with their first motion for

reconsideration, that because they are seeking a one-third contingency fee, they were not

obligated to support their request by submitting any information about the backgrounds of the

attorneys who worked on the case. See Second Motion for Reconsideration at 2; [First] Motion

for Reconsideration (Mar. 27, 2019) at 1-2, DE #32. However, counsel do not, and cannot,

dispute that “even when the proposed fees do not exceed one third of the total settlement amount,

courts in this circuit use the lodestar method as a cross check to ensure the reasonableness of

attorneys’ fees.”1 Gervacio, 2019 WL 330631, at *2 (citing Goldberger v. Integrated Resources,

Inc., 209 F.3d 43, 50 (2d Cir. 2000)); Lazo v. Kim’s Nails at York Ave., Inc., 17-cv-3302

(AJN), 2019 WL 95638, at *2 (S.D.N.Y. Jan. 2, 2019) (approving settlement on condition that


1
  Indeed, as part of their Cheeks submission, plaintiffs’ counsel filed a copy of their billing records. See
Mot. for Settlement, Ex. D, DE #30-4. They thus furnished the Court with information relating to the
reasonableness of the hours expended on the case, but virtually no information as to the reasonableness of
the hourly rates, which likewise factor into the lodestar analysis.
                                                      2
plaintiffs’ counsel would reduce requested fee from $26,406.90, or one-third of total settlement,

to $8,250). Although courts in this Circuit frequently approve one-third contingency fees in

FLSA cases, this Court was nevertheless under an obligation to ensure that the fee in this case

would not disproportionately compensate plaintiffs’ counsel in light of the time and effort

expended, as well as the results achieved for the clients.

       As discussed in this Court’s April 2 M&O, the lodestar amount asserted by plaintiffs’

counsel here is greater than the “rate a paying client would be willing to pay.” Arbor Hill

Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 183, 189-90 (2d Cir.

2008). To wit, plaintiffs’ counsel’s hourly rates, as well as attorney hours billed, are excessive.

See April 2 M&O at 2 & n.1. Ms. Liu had been practicing employment litigation for

approximately one month when this case was filed -- insufficient experience to justify the $300

hourly rate originally claimed or the $200 rate proposed in counsel’s first Motion for

Reconsideration. See Gervacio, 2019 WL 330631, at *3 (in Southern District of New York,

where rates are higher than in this District, court reduced first-year associate’s rate to $175 per

hour). As to the hours expended, all of the administrative tasks reflected in the billing records

are charged at attorney’s rates and many of the hours spent by the partner could have been

completed by an associate at a lower billing rate. See Zhang v. Lin Kumo Japanese Rest. Inc.,

No. 13 Civ. 6667(PAE), 2015 WL 5122530, at *2 (S.D.N.Y. Aug. 31, 2015) (reducing

attorneys’ fees on Cheeks review because partner performed tasks that could have been performed

by associates, and attorneys’ rates were too high).

       Thus, the Court’s March 22nd ruling was amply supported by the facts and the law. In

any event, counsel’s latest motion is procedurally flawed, and on that ground alone may be
                                                 3
swiftly rejected. Plaintiffs’ counsel ignore the fact that a litigant is entitled to but a single motion

for reconsideration. See Frederick v. Capital One Bank (USA), N.A., 14-cv-5460 (AJN), 2017

WL 2666113, at *1 (S.D.N.Y. June 19, 2017); Lin v. United States, Nos. S3 09-cr-746 (SHS),

2015 WL 747115, at *2 (S.D.N.Y. Feb. 18, 2015). Even were it appropriate to seek

reconsideration of a court’s decision on a motion for reconsideration, plaintiffs’ counsel once

again have failed to identify any facts or caselaw that this Court has overlooked. See Range

Road Music, Inc. v. Music Sales Corp., 90 F.Supp.2d 390, 392 (S.D.N.Y. 2000) (“limitation on

motions for reconsideration is to ensure finality and to ‘prevent the practice of a losing party

examining a decision and then plugging the gaps of the lost motion with additional matters’”)

(internal citation omitted). On a motion for reconsideration, a party is not permitted to “advance

new facts, issues or arguments not previously presented to the Court.” Image Processing

Techs., LLC v. Canon Inc., No. CV 10-3867(SJF)(ETB), 2012 WL 253097, at *1 (E.D.N.Y.

Jan. 26, 2012). That plaintiffs’ counsel has now belatedly submitted information to support their

attorneys’ billing rates does not satisfy the requisite standard on an initial motion for

reconsideration, let alone a successive one.

         For the foregoing reasons, the Court again declines to modify its March 22nd ruling.

The revised settlement agreement is due by April 18, 2019.

            SO ORDERED.

Dated:      Brooklyn, New York
            April 16, 2019


                                         /s/   Roanne L. Mann
                                       ROANNE L. MANN
                                       CHIEF UNITED STATES MAGISTRATE JUDGE
                                               4
